Judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of a violation of the Multiple Dwelling Law and imposing a fine, reversed on the law, the information dismissed and the fine remitted. There was no proof of *824compliance with subdivision 1 of section 326 of the Multiple Dwelling Law, in respect of the service of a notice or an order upon the defendant relative to the alleged violations. Proof of timely service thereof was indispensable to a finding of guilt. (People v. Sagat, 204 App. Div. 485.) The cases invoked. by the respondent are not to the contrary. The case of Tenement Souse Department v. Weil (76 Mise. 273, 275), relied upon in People v. Whitelow (166 N. Y. S. 141 [not officially published], is in accord with the later but more authoritative case of People v. Sagat (supra). Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.